

 

--------------------------------------------------------------------------------

Exhibit 10.1

 


 


 

--------------------------------------------------------------------------------



ACQUISITION AGREEMENT
 
February 21, 2011
 








FOCUS CELTIC GOLD CORPORATION


and


GOLD BAG INC.


and


METALLUM RESOURCES plc









--------------------------------------------------------------------------------













 
 

--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS
 
 


 
ARTICLE 1 INTERPRETATION
 
1
1.1
Definitions
1
1.2
Knowledge
5
1.3
Materiality
5
1.4
Currency
6
1.5
Interpretation Not Affected by Headings
6
1.6
Including
6
1.7
Number and Gender
6
1.8
Accounting Terms
6
1.9
Calculation of Time Periods
6
1.10
Statutory References
7
1.11
Incorporation of Schedules
7
   
ARTICLE 2 OFFER TO PURCHASE
7
   
2.1
Purchased Shares
7
2.2
Share Purchase Consideration
7
2.3
Payment of Purchase Price
7
2.4
Delivery of Shares
8
2.5
Legends
8
   
ARTICLE 3 REPRESENTATIONS AND WARRANTIES
8
   
3.1
Representations and Warranties of the Company
8
3.2
Representations and Warranties of the Purchaser and Gold Bag
17
   
ARTICLE 4 COVENANTS
18
   
4.1
General
18
4.2
Additional Agreements
19
4.3
Access to Information
19
4.4
Conduct of Business
19
4.5
Non-Solicitation
21
4.6
Confidentiality
21
   
ARTICLE 5 POST-CLOSING MATTERS
22
   
5.1
Operation of the Company
22
   
ARTICLE 6 CLOSING ARRANGEMENTS AND CONDITIONS
22
   
6.1
Closing Arrangements
22
6.2
Conditions to the Obligations of the Purchaser
22
6.3
Conditions to the Obligations of the Shareholders
24
   
ARTICLE 7 TERMINATION
26
   
7.1
Termination
26
7.2
Effect of Termination
26
7.3
Waivers and Extensions
26


 
(i)

--------------------------------------------------------------------------------

 



 
ARTICLE 8 INDEMNIFICATION
27
   
8.1
Survival of Covenants, Representations and Warranties of the Company
27
8.2
Survival of Covenants, Representations and Warranties of the Purchaser and Gold
Bag
27
8.3
Indemnification by the Company
27
8.4
Indemnification by the Purchaser
28
8.5
Notice of Claim
28
8.6
Procedure for Indemnification
29
8.7
General Indemnification Rules
29
     
ARTICLE 9 GENERAL PROVISIONS
 
30
     
9.1
Notices
30
9.2
Further Assurances
31
9.3
Enurement and Assignment
31
9.4
Governing Law
31
9.5
Time of Essence
32
9.6
Severability
32
9.7
Costs
32
9.8
Entire Agreement
32
9.9
Waiver, Amendment.
32
9.10
Rights Cumulative
32
9.11
Independent Legal Advice
32
9.12
Counterparts
33



 

 
(i)

--------------------------------------------------------------------------------

 



 
ACQUISITION AGREEMENT




THIS AGREEMENT made as of the 21st day of February, 2011




BETWEEN:


FOCUS CELTIC GOLD CORPORATION, a corporation existing under the laws of the
State of Delaware (the “Purchaser”)


           and


GOLD BAG INC., a corporation existing under the laws of the State of Nevada
(“Gold Bag”)


and


METALLUM RESOURCES plc, a company existing under the laws of England and
Wales (the “Company”)


RECITALS:
 
A.           The Shareholders (as defined herein) are the registered and
beneficial owners of 100% of the issued and outstanding shares in the capital of
the Company.
 
B.           The Purchaser wishes to purchase all of the issued and outstanding
shares in the capital of the Company owned by the Shareholders on the terms and
conditions herein contained.
 
C.           Gold Bag and the Company have executed a letter of intent dated as
of January 26, 2011, providing the general commercial terms and conditions for
the transaction contemplated herein (the “Letter of Intent”).
 
D.           The Parties have decided to enter into a definitive agreement as
contemplated in the Letter of Intent.
 
NOW THEREFORE in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration (the receipt and
sufficiency of which are acknowledged by each Party), the Parties hereby agree
as follows:
 
ARTICLE 1
INTERPRETATION
 
1.1
Definitions

 
In this Agreement and in the schedules hereto, the following terms and
expressions will have the following meanings:
 
(1)
“Agreement” means this acquisition agreement, including all schedules, and all
written amendments or restatements as agreed by the Parties;

 

 
 

--------------------------------------------------------------------------------

 

(2)
“assessment” shall include a reassessment or additional assessment and the term
“assessed” shall be interpreted in the same manner;

 
(3)
“Audited Financial Statements” means the audited consolidated financial
statements of the Company as at and for the fiscal year ended January 31, 2010,
consisting of a profit and loss account, a balance sheet and a cash flow
statement together with the notes thereto and the opinion of the Company’s
auditors thereon, a copy of which is attached hereto as Schedule 1.1(3);

 
(4)
“Audited Financial Statements Date” means January 31, 2010;

 
(5)
“Average Share Price” means the average closing price of the Gold Bag Shares on
the OTCBB for the 10-day period ended five trading days prior to the Closing
Date, adjusted into British pounds sterling using the average buy/sell exchange
rate on the Business Day immediately preceding the Closing Date as published by
Bloomberg, provided that, such average price (prior to conversion to pounds
sterling) shall not be less than $0.45 and shall not exceed $0.70;

 
(6)
“Business” means the business of the Company which primarily involves the
exploration for gold and base metals and the ownership of the Properties in the
European Union and all operations related thereto;

 
(7)
“Business Day” means any day other than a Saturday, a Sunday or a statutory
holiday in the State of Delaware or England or any other day on which the
principal chartered banks located in Wilmington, Delaware or London, England are
not open for business during normal banking hours;

 
(8)
“Claim” has the meaning ascribed thereto in Section 8.5;

 
(9)
“Class A Shares” means the “A” Ordinary shares of £0.001 each in the authorised
share capital of the Company;

 
(10)
“Class B Shares” means the “B” Ordinary shares of £0.001 each in the authorised
share capital of the Company;

 
(11)
“Closing” means the completion of the Transactions pursuant to this Agreement at
the Closing Time;

 
(12)
“Closing Date” means March 15, 2011 or such other date as the Parties may agree
upon;

 
(13)
“Closing Time” means 10:00 a.m. (Eastern time) on the Closing Date or such other
time on the Closing Date as the Parties may agree;

 
(14)
“Company” means Metallum Resources plc and any successor resulting from any
amalgamation, merger, arrangement or other re-organization of or including the
Company or any continuance of the Company under the laws of another
jurisdiction;

 
(15)
“Company Options” means options outstanding to acquire an aggregate 65,254,232
Class A Shares at an exercise price of £0.10 per share expiring December 31,
2012, each of which is listed on Schedule “C” hereto;

 

 
- 2 -

--------------------------------------------------------------------------------

 

(16)
“Consent” means a license, permit, approval, consent, certificate, registration
or authorization (including, without limitation, those made or issued by a
Regulatory Authority, in respect of a Contract, or otherwise);

 
(17)
“Contract” means any agreement, understanding, indenture, contract, lease, deed
of trust, license, option, instrument or other binding commitment or
arrangement, whether written of oral, including those listed on any schedule to
this Agreement;

 
(18)
“Encumbrances” means mortgages, charges, pledges, security interests, liens,
encumbrances, restrictions, actions, claims, demands and equities of any nature
whatsoever or howsoever arising and any rights or privileges capable of becoming
any of the foregoing;

 
(19)
“Environmental Consents” means all Consents issued by or issuable by any
Regulatory Authority under Environmental Laws.

 
(20)
“Environmental Laws” means all applicable Laws relating to pollution, the
protection of the environment, public health and safety, environmental impact
assessment or mine reclamation and closure.

 
(21)
“Exchange Ratio” means the quotient arrived at using (A) £0.10 as the numerator,
and (B) the Average Share Price as the denominator;

 
(22)
“GAAP” means the United Kingdom generally accepted accounting practice so
described and promulgated by the International Standards on Auditing (UK and
Ireland) which are applicable as at the date on which any calculation made
hereunder is to be effective or as at the date of any financial statements
referred to herein, as the case may be;

 
(23)
“Gold Bag” means Gold Bag Inc. and any successor resulting from any
amalgamation, merger, arrangement or other re-organization of or including Gold
Bag or any continuance of Gold Bag under the laws of another jurisdiction;

 
(24)
“Gold Bag Shares” means shares of common stock in the capital of Gold Bag;

 
(25)
“Hazardous Substance” means any chemical, material or substance in any form,
whether waste material, raw material, finished product, intermediate product,
by-product or any other material or article, that is listed or regulated under
any Environmental Laws as a hazardous substance, toxic substance, deleterious
substance, waste, pollutant or contaminant or is otherwise listed or regulated
under any Environmental Laws because it poses a hazard to human health or the
environment, including petroleum and petroleum products, urea formaldehyde foam
insulation, asbestos, polychlorinated biphenyls, and flammable and radioactive
materials.

 
(26)
“Indemnified Party” has the meaning ascribed thereto in Section 8.5;

 
(27)
“Indemnifying Party” has the meaning ascribed thereto in Section 8.5;

 
(28)
“Intellectual Property” means domestic and foreign:

 
 
(a)
patents, trade-marks, trade names, copyrights, industrial designs, business
names, certification marks, service marks, distinguishing guises and business
styles, whether or not registered, and all applications in respect thereof;

 

 
- 3 -

--------------------------------------------------------------------------------

 

 
(b)
trade secrets, know-how, inventions, formulas and processes; and

 
 
(c)
other industrial property or intellectual property;

 
(29)
“Law” or “Laws” means all requirements imposed by statutes, regulations, rules,
ordinances, by-laws, decrees, judgments, orders, rulings, decisions, consents or
directives of, or agreements with, any Regulatory Authority and general
principles of common law and equity;

 
(30)
“Losses” shall mean any loss, liability, damage, expense or cost (including
interest, penalties, reasonable professional fees and disbursements);

 
(31)
“Material Contracts” means those contracts listed in Schedule 3.1(26);

 
(32)
“Metallum Exploration” means Metallum Exploration Limited, a company existing
under the laws of Northern Ireland;

 
(33)
“OTCBB” means the Over the Counter Bulletin Board;

 
(34)
“Pathfinder Document” means the document attached hereto as Schedule “F”;

 
(35)
“Party” means a party hereto and “Parties” means all parties hereto;

 
(36)
“Permitted Encumbrances” means:

 
 
(a)
servitudes, easements, restrictions, rights of parties in possession, zoning
restrictions, encroachments, reservations, rights-of-way and other similar
rights in real property or any interest therein, provided the same are not of
such nature as to materially adversely affect the validity of title to or the
value, marketability or use of the property subject thereto by the Company;

 
 
(b)
liens for Taxes either not due and payable or due but for which notice of
assessment has not been given; and

 
 
(c)
undetermined or inchoate liens, charges and privileges incidental to current
construction or current operations and Encumbrances claimed or held by any
Regulatory Authority that have not at the time been filed or registered against
the title to the asset or served upon the Company pursuant to law or that relate
to obligations not due or delinquent;

 
(37)
“Permitted Liabilities” has the meaning ascribed thereto in Section 3.1(17);

 
(38)
“Person” includes any individual, corporation, partnership, firm, joint venture,
syndicate, association, trust, government, governmental agency and any other
form of entity or organization;

 
(39)
“Properties” means the mineral properties described and listed on Schedule “B”;

 
(40)
“Property Rights” has the meaning ascribed thereto in Section 3.1(31)(a);

 
(41)
“Purchase Price” has the meaning ascribed thereto in Section 2.2;

 
(42)
“Purchased Shares” means the 77,812,457 issued and outstanding Class A Shares in
the capital of the Company being offered for purchase by the Purchaser hereunder
representing 100% of the issued and outstanding shares of the Company at the
Closing Time;

 

 
- 4 -

--------------------------------------------------------------------------------

 

(43)
“Purchaser” means Focus Gold Celtic Corporation and any successor resulting from
any amalgamation, merger, arrangement or other re-organization of or including
the Purchaser or any continuance of the Purchaser under the laws of another
jurisdiction;

 
(44)
“Records” means all technical, business and financial records relating to the
Business, including drilling results, consultant reports, customer lists,
operating data, files, financial books, correspondence, credit information,
research materials, contract documents, title documents, leases, surveys,
records of sales, supplier lists, employee documents, inventory data, accounts
receivable data, financial statements and any other similar records in any form
whatsoever (including written, printed, electronic or computer printout form);

 
(45)
“Regulatory Authority” means any government, regulatory or administrative
authority, agency, commission, utility or board (federal, provincial, municipal
or local, domestic or foreign) having jurisdiction in the relevant circumstances
and any person acting under the authority of any of the foregoing and any
domestic or foreign judicial, administrative or arbitral court, authority,
tribunal or commission having jurisdiction in the relevant circumstances;

 
(46)
“Remediation” means all actions undertaken to clean up, remove, treat or in any
other way address any Hazardous Substance so it does not migrate or endanger or
threaten to endanger public safety or the environment;

 
(47)
“Shareholders” means, collectively, each of the persons listed on Schedule “A”
hereto and “Shareholder” means any one of the foregoing.

 
(48)
“Tax” and “Taxes” have the meaning ascribed thereto in Section 3.1(30)(a)(i);

 
(49)
“Tax Return” has the meaning ascribed thereto in Section 3.1(30)(a)(ii);

 
(50)
“Tender Letters” means the letters to be executed and delivered by the
Shareholders agreeing to irrevocably sell such Shareholder’s Purchased Shares to
the Purchaser, the form of which is attached hereto as Schedule “D”;

 
(51)
“Transactions” means the purchase and sale of the Purchased Shares and all other
transactions contemplated by this Agreement; and

 
(52)
“Unaudited Financial Statements” means the unaudited interim accounts of the
Company as at and for the six-month period ending January 31, 2011 consisting of
a profit and loss account and a balance sheet, a copy of which is attached
hereto as Schedule 1.1(52).

 
1.2
Knowledge

 
Any reference herein to “the knowledge” of the Company will be deemed to mean
the actual knowledge of any of the directors or senior officers of the Company,
together with the knowledge which each such Person would have after reasonable
inquiry into the relevant subject matter.
 
1.3
Materiality

 
When used in this Agreement, the phrases “material adverse effect” and “material
adverse change” means an adverse effect or adverse change in the Business,
financial condition or results of the Company, of, or quantifiable as, in excess
of £10,000.  The phrases “in all material respects” or “in any material respect”
when used in this Agreement to qualify a representation or warranty of the
Company in respect of any action, performance, restriction upon or record of the
Company, will be interpreted to mean that for each such representation and
warranty any failure of the Company to perform, act or record, or any such
restriction, will not have an adverse effect on the Company in excess of £10,000
in the aggregate.
 

 
- 5 -

--------------------------------------------------------------------------------

 

For greater certainty, for the purposes of this Agreement:
 
 
(a)
a material Consent is a consent where the failure of the Company to obtain such
consent may result in a monetary penalty exceeding £10,000 or may cause a
material interruption in the day-to-day operation of the Business;

 
 
(b)
a Material Contract is any contact whereby either of the Company is obliged to
pay, or will receive, pursuant to the terms of such contract, in excess of
£10,000.

 
1.4
Currency

 
Unless otherwise indicated, all references to dollar amounts ($) in this
Agreement are expressed in the lawful currency of the United States of America
and all references to pounds sterling (£) are expressed in the lawful currency
of the United Kingdom.
 
1.5
Interpretation Not Affected by Headings

 
The division of this Agreement into Articles and Sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.   The phrases “hereof”,
“hereto” and “hereunder” and similar expressions mean and refer to this
Agreement and not to any particular Article, Section, or other subdivision.  The
word “Article”, “Section” or other subdivisions of this Agreement followed by a
number means and refers to the specified Article, Section or other subdivision
of this Agreement.
 
1.6
Including

 
Where the word “including” or “includes” is used in this Agreement, it means
“including (or includes) without limitation”.
 
1.7
Number and Gender

 
In this Agreement, unless the context otherwise requires, any reference to
gender shall include both genders and words importing the singular number shall
include the plural and vice-versa.
 
1.8
Accounting Terms

 
All accounting terms not specifically defined in this Agreement shall be
construed in accordance with GAAP.
 
1.9
Calculation of Time Periods

 
Where a time period is expressed herein to begin or end at, on or with a
specified day, or to continue to or until a specified day, the time period
includes that day. Where a time period is expressed herein to begin after or to
be from a specified day, the time period does not include that day. Where
anything is to be done within a time period expressed herein after, from or
before a specified day, the time period does not include that day. If the last
day of a time period is not a Business Day, the time period shall end on the
next Business Day.
 

 
- 6 -

--------------------------------------------------------------------------------

 

1.10
Statutory References

 
Unless otherwise specifically provided in this Agreement, any reference in this
Agreement to any Law shall be construed as a reference to such Law as amended or
re-enacted from time to time, including all regulations made pursuant to such
Law, or as a reference to any successor thereto.
 
1.11
Incorporation of Schedules

 
The following schedules are attached to and form an integral part of this
Agreement:
 
Schedule “A”
-
Shareholders of the Company
Schedule “B”
-
Properties
Schedule “C”
-
Company Options
Schedule “D”
-
Form of Tender Letter
Schedule “E”
-
Loan Agreement Term Sheet
Schedule “F”
-
Pathfinder Document
Schedule 1.1(3)
-
Audited Financial Statements
Schedule 1.1(51)
-
Unaudited Financial Statements
Schedule 2.5
-
United States Securities Law Legend
Schedule 3.1(26)
-
Material Contracts
Schedule 3.1(27)
-
Insurance
Schedule 3.1(28)
-
Bank Accounts
Schedule 3.1(34)
-
Employees



ARTICLE 2
OFFER TO PURCHASE
 
2.1
Purchased Shares

 
Subject to the fulfilment of the conditions hereof, the Purchaser hereby offers
to purchase from the Shareholders at the Closing Time, all of the Purchased
Shares.
 
2.2
Share Purchase Consideration

 
The purchase price (the “Purchase Price”) for the Purchased Shares shall be
£0.10 per share.
 
2.3
Payment of Purchase Price

 
(1)
The Purchase Price shall be payable by the issuance of that number of Gold Bag
Shares resulting from the product of (i) the Exchange Ratio, and (ii) the
Purchased Shares.

 
(2)
The Gold Bag Shares issuable pursuant to this Section 2.3 shall be registered in
the name or names appearing on the share ledger of the Company.

 
(3)
Fractional Gold Bag Shares shall not be issued or otherwise provided for.

 

 
- 7 -

--------------------------------------------------------------------------------

 

2.4
Delivery of Shares

 
At the Closing:
 
(1)
the Shareholders shall cause the delivery to the Purchaser of such document or
documents, satisfactory to the Purchaser, evidencing the enforceable and
irrevocable transfer to the Purchaser of all Purchased Shares (whether in
physical certificate form, electronic transfer form or otherwise); and

 
(2)
the Purchaser shall cause Gold Bag to issue from treasury share certificates
representing the aggregate Purchase Price.

 
2.5
Legends

 
Certificates representing Gold Bag Shares issued pursuant to this Agreement will
be subject to a hold period ending October 27, 2011 as per U.S. regulatory
requirements and will bear the legends set forth in Schedule 2.5.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
 
3.1
Representations and Warranties of the Company

 
The Company hereby makes the following representations and warranties to the
Purchaser and acknowledges that the Purchaser is relying on such representations
and warranties in entering into this Agreement and completing the Transactions:
 
(1)
Organization and Existence.  The Company has been duly incorporated and is
validly existing under the laws of England and Wales.

 
(2)
Corporate Power.  Each of the Company and Metallum Exploration have all
necessary corporate or legal power, authority and capacity to own or lease its
respective property and assets and to carry on the Business as now being
conducted by it.

 
(3)
Qualification.  Each of the Company and Metallum Exploration is duly qualified,
licensed or registered to carry on business and is in good standing in the
United Kingdom of Great Britain and Northern Ireland and the United Kingdom of
Great Britain and Northern Ireland is the only jurisdiction which the nature of
the Business or the property owned or leased by the Company and Metallum
Exploration makes such qualification necessary or where the Company and Metallum
Exploration owns or leases any material properties or assets or conducts any
material business.

 
(4)
Subsidiaries.  Other than a 100% direct equity ownership interest in Metallum
Exploration, the Company does not own, nor has it agreed to acquire, directly or
indirectly, (i) any outstanding shares or securities convertible into shares of
any other corporation, or (ii) any participating interest in any Person.

 
(5)
Authorized and Issued Capital of the Company.  The authorized capital of the
Company consists of 376,800,000 Class A Shares and 50,000,000 Class B Shares of
which, as of the date of this Agreement, 73,812,457 Class A Shares and nil Class
B Shares are issued and outstanding as fully paid and non-assessable shares.

 

 
- 8 -

--------------------------------------------------------------------------------

 

(6)
Options.  Except for the Purchaser’s right hereunder and the Company Options
(each of which is listed on Schedule “C” hereto, no Person has any option,
warrant, right, call, commitment, conversion right, right of exchange or other
agreement or any right or privilege (whether by law, pre-emptive or contractual)
capable of becoming an option, warrant, right, call, commitment, conversion
right, right of exchange or other agreement for (i) the purchase from any
Shareholder of any of the Purchased Shares; (ii) the purchase, subscription,
allotment or issuance of any unissued shares or securities of the Company; or
(iii) the purchase or other acquisition from the Company of any of its
undertakings, properties or assets, including but not limited to, the Properties
and Metallum Exploration.

 
(7)
Title to Shares.  Each Shareholder owns the Purchased Shares set forth opposite
that Shareholder’s name in Schedule “A” as the registered and beneficial owner
thereof with good and marketable title thereto, free and clear of all
Encumbrances other than those restrictions on transfer, if any, contained in the
articles of the Company.

 
(8)
Dividends and Distributions.  Since the Audited Financial Statements Date, the
Company has not, directly or indirectly, declared or paid any dividends or
declared or made any other distribution on any of its shares of any class and
has not, directly or indirectly, redeemed, purchased or otherwise acquired any
of its outstanding shares of any class or agreed to do so.

 
(9)
Corporate Records.  The corporate records of the Company and Metallum
Exploration are complete and accurate in all material respects and all corporate
proceedings and actions reflected therein have been conducted or taken in
compliance with all applicable Laws and with the respective memorandum and
articles of association of the Company and Metallum Exploration, except where
the failure to so comply would not have a material adverse effect.

 
(10)
Validity of Agreement.

 
 
(a)
The Company has all necessary corporate power to enter into and perform its
obligations under this Agreement or any other agreements or instruments to be
delivered or given by it pursuant to this Agreement.

 
 
(b)
The execution and delivery of this Agreement by the Company, the performance of
its obligations hereunder and the of the Transactions have been duly authorized
by all necessary corporate action on the part of each the Company.

 
 
(c)
This Agreement or any other agreements entered into pursuant to this Agreement
to which the Company is a party constitute legal, valid and binding obligations
of the Company, enforceable against it in accordance with their
respective terms, except as enforcement may be limited by bankruptcy, insolvency
and other laws affecting the rights of creditors generally and except that
equitable remedies may be granted only in the discretion of a court of competent
jurisdiction.

 
(11)
No Violation.  The execution and delivery of this Agreement by the Company and
the consummation of the Transactions and the fulfilment by such parties of the
terms, conditions and provisions hereof will not (with or without the giving of
notice or lapse of time, or both):

 
 
(a)
contravene or violate or result in a breach or a default under or give rise to a
right of termination, amendment or cancellation or the acceleration of any
obligations of the Company or Metallum Exploration under:

 

 
- 9 -

--------------------------------------------------------------------------------

 

 
(i)
any applicable Law;

 
 
(ii)
any judgment, order, writ, injunction or decree of any Regulatory Authority
having jurisdiction over the Company or Metallum Exploration;

 
 
(iii)
in the case of the Company and Metallum Exploration, their respective memorandum
and articles of association or any resolutions of the respective boards of
directors or shareholders of the Company or Metallum Exploration;

 
 
(iv)
any material Consent held by the Company or Metallum Exploration or necessary to
the ownership of the Purchased Shares or the operation of the Business; or

 
 
(v)
the provisions of any Material Contract to which the Company or Metallum
Exploration is a party or by which any of them is, or any of their properties or
assets are, bound; or

 
 
(b)
result in the creation or imposition of any Encumbrance on any of the Purchased
Shares, the Properties or any of the other property or assets of the Company or
Metallum Exploration.

 
(12)
Shareholders’ Agreements. There are no shareholders’ agreements, pooling
agreements, voting trusts or other similar agreements with respect to the
ownership or voting of any of the shares of the Company.

 
(13)
Regulatory and Contractual Consents. There is no requirement to make any filing
with, give any notice to or obtain any Consent from any Regulatory Authority as
a condition to the lawful consummation of the Transactions except where the
failure to obtain such Consent would not have a material adverse effect.  There
is no requirement under any Contract relating to the Business or to which any
Shareholder or the Company or Metallum Exploration is a party, or by which any
of them are bound, to make any filing with, give any notice to, or to obtain the
Consent of, any party to such Contract relating to the Transactions except where
the failure to obtain such consent would not have a material adverse effect.

 
(14)
Financial Matters. 

 
The Audited Financial Statements and the Unaudited Financial Statements:
 
 
(a)
have been prepared in accordance with GAAP on a basis consistent with prior
fiscal periods;

 
 
(b)
are complete and accurate; and

 
 
(c)
present fairly the assets, liabilities (whether accrued, absolute, contingent or
otherwise) and financial condition of the Company, as at their respective
balance sheet dates.

 
(15)
Records. The Records have been duly maintained in accordance with all applicable
legal requirements and contain full and accurate records of all material matters
relating to the Business.  All material financial transactions relating to the
Business have been accurately recorded in the Records in accordance with
GAAP.  No Records are maintained by, or otherwise dependent on, any other
Person.  Any Records in the possession of, or recorded or stored by any other
Person are available to the Company upon commercially reasonable terms and
conditions.

 

 
- 10 -

--------------------------------------------------------------------------------

 

(16)
No Material Adverse Change. Since the Financial Statements Date, no material
adverse change has occurred in any of the assets, business, financial condition,
earnings or results of operations of the Company.  For the purposes of this
Section 3.1(16) only, the words “material adverse change” shall be interpreted
without reference to Section 1.3.

 
(17)
Absence of Undisclosed Liabilities.  Except for (i) trade accounts payable,
accrued expenses, Taxes, unearned revenue and other liabilities of the Company
to the extent reflected or reserved against in the balance sheet (including the
notes thereto) forming part of the Audited Financial Statements and the
Unaudited Financial Statements or noted in the Pathfinder Document, and (ii) the
obligations or liabilities of the Company under any of the Contracts
(collectively, the “Permitted Liabilities”), neither the Company nor Metallum
Exploration has any outstanding indebtedness or any liabilities (whether
accrued, absolute, contingent or otherwise) nor any outstanding commitments or
obligations of any kind.

 
(18)
Consents. The Company and Metallum Exploration, as applicable, have conducted
the Business in compliance with and holds all Consents necessary for the lawful
operation of the Business, pursuant to all applicable Laws, except where the
failure to obtain such Consent would not have a material adverse effect.  Such
Consents are valid and subsisting and in good standing with no violations in
respect thereof as of the date of this Agreement.  All such Consents are
renewable by their terms or in the ordinary course of the Business without the
need for the Company to comply with any special qualification or procedures or
to pay any amounts other than routine filing fees.  The Company has provided a
true and complete copy of each such Consent and all amendments thereto to the
Purchaser.

 
(19)
Compliance with Laws.  The Company and Metallum Exploration, as applicable, have
complied, and the Business is now being conducted in compliance, with all Laws
applicable to the Business, the Company and Metallum Exploration, except where
the failure to comply would not have a material adverse effect.

 
(20)
Conduct of Business in Ordinary Course.  Since the Audited Financial Statements
Date, the Business has been carried on in the ordinary course consistent with
past practice.  The Business is the only business operation carried on by the
Company and Metallum Exploration, and the property and assets owned or leased by
the Company and Metallum Exploration are sufficient to carry on the Business.

 
(21)
Location of Tangible Personal Property.  All the tangible assets of the Company
and Metallum Exploration having a book value in excess of £10,000 are situate at
the locations as disclosed to the Purchaser in writing.

 
(22)
Condition of Assets.  All material tangible personal property used in connection
with the Business or any part thereof is in good operating condition, repair and
proper working order, having regard to the use and age thereof, except only for
reasonable wear and tear.

 
(23)
Title to Personal and Other Property.  The Company and Metallum Exploration is
the owner of and has good and marketable title to its respective property and
assets, free and clear of all Encumbrances other than the Permitted
Encumbrances.

 

 
- 11 -

--------------------------------------------------------------------------------

 

(24)
Litigation.  There are no actions, suits or proceedings, judicial or
administrative, (whether or not purportedly on behalf of the Company or Metallum
Exploration) pending or to the knowledge of the Company threatened, by or
against or affecting the Company or Metallum Exploration, at law or in equity,
or before or by any Regulatory Authority.  To the knowledge of the Company there
are no grounds on which any such action, suit or proceeding might be commenced
with any reasonable likelihood of success.  There is not presently outstanding
against the Company or Metallum Exploration any judgment, injunction or other
order of any Regulatory Authority.

 
(25)
Capital Expenditures.  Neither the Company nor Metallum Exploration is committed
to make any capital expenditures, nor have any capital expenditures been
authorized by the Company or Metallum Exploration at any time since January 31,
2011, except for capital expenditures made in the ordinary course of the
Business which, in the aggregate, do not exceed £10,000.

 
(26)
Material Contracts. The Pathfinder Document and Schedule 3.1(26) contains a
complete list of the Material Contracts to which the Company or Metallum
Exploration is a party or by which its respective assets are bound.  The Company
and Metallum Exploration, as applicable, has performed, in all material
respects, all of its respective obligations required to be performed by it and
is entitled to all of the benefits under the Material Contracts relating to the
Business to which it is a party or by which it is bound.  The Material Contracts
are in full force and effect unamended and no default exists in respect thereof
on the part of the Company or Metallum Exploration, as applicable, or to the
knowledge of the Company, any other party thereto.  Neither the Company nor
Metallum Exploration, as applicable, is in default or in breach of any Material
Contract and there exists no condition, event or act which, with the giving of
notice or lapse of time or both would constitute such a default or breach and
all Material Contracts are in good standing and in full force and effect
unamended.  The Company has provided to the Purchaser a true and complete copy
of each Material Contract and all amendments thereto.

 
(27)
Insurance.  Schedule 3.1(27) sets out all insurance policies (specifying the
insurer, the amount of the coverage, the type of insurance, the policy number
and any claims thereunder) maintained by the Company and Metallum Exploration on
its respective property and assets or personnel as of the date hereof, and true
and complete copies of the most recent inspection reports, if any, received from
insurance underwriters or others as to the condition of the property and assets
of the Company and Metallum Exploration have been provided to the
Purchaser.  Neither the Company nor Metallum Exploration is in default with
respect to any of the provisions contained in any such insurance policy, nor has
failed to give any notice or present any claim under any such insurance policy
in a timely fashion, and neither the Company nor Metallum Exploration has
received notice from any insurer denying any claim.  The Purchaser has been
provided a true copy of each insurance policy referred to in Schedule 3.1(27)
and all amendments thereto.

 
(28)
Bank Accounts and Powers of Attorney.  The Company has provided to the Purchaser
a correct and complete list showing (i) the name of each bank, trust company or
similar institution in which the Company and Metallum Exploration has an account
or safe deposit box, the number or designation of each such account and safe
deposit box and the names of all persons authorized to draw thereon or to have
access thereto; and (ii) the names of any persons holding powers of attorney
from the Company or Metallum Exploration and a summary of the terms thereof.

 
(29)
Suppliers.  The Company has provided a complete and accurate list to the
Purchaser setting out the major suppliers and service providers of the Company
and Metallum Exploration (being each of the suppliers and service providers that
has provided to the Company goods or services in an amount equal to or greater
than £10,000 during the past twelve months) and there has been no termination or
cancellation of, and no modification or change in, the Company’s or Metallum
Exploration’s business relationships with any major supplier or service provider
since the Audited Financial Statements Date except where any such termination,
cancellation, modification or change would not have a material adverse affect.

 

 
- 12 -

--------------------------------------------------------------------------------

 

(30)
Tax Matters.

 
 
(a)
For purposes of this Section 3.1(30), the following definitions shall apply:

 
 
(i)
“Tax” and “Taxes” shall mean all taxes, duties, fees, premiums, assessments,
imposts, levies and other charges of any kind whatsoever imposed by any
Regulatory Authority, together with all interest, penalties, fines, additions to
tax or other additional amounts imposed in respect thereof, including those
levied on, or measured by, or referred to as, income, gross receipts, profits,
capital, large corporation, capital gain, alternative minimum, transfer, land
transfer, sales, goods and services, harmonized sales, use, value-added, excise,
stamp, withholding, business, franchising, property, employer health, payroll,
employment, health, social services, education and social security taxes, all
surtaxes, all customs duties and import and export taxes, all employment
insurance, health insurance and Regulatory Authority pension plan and workers
compensation premiums or contributions including any interest, fines or
penalties for failure to withhold, collect or remit any tax and any liability
for such taxes imposed by law with respect to any other Person arising pursuant
to any tax sharing, indemnification or other agreements or any liability for
taxes of any predecessor or transferor entity and whether disputed or not.

 
 
(ii)
“Tax Return” shall mean any return, declaration, report, estimate, information
return or statement, or claim for refund relating to, or required to be filed in
connection with any Taxes, including information returns or reports with respect
to withholding at source or payments to third parties, and any schedules or
attachments thereto or amendments of any of the foregoing.

 
 
(b)
Each of the Company and Metallum Exploration has filed on a timely basis all Tax
Returns required to be filed. All such Tax Returns are complete and accurate in
all material respects.  All Taxes due from or payable by the Company or Metallum
Exploration for periods (or portions thereof) ending on or prior to the date
hereof, have been paid.  All instalments or other payments on account of Taxes
that relate to periods for which Tax Returns are not yet due have been paid on a
timely basis.  Neither the Company nor Metallum Exploration is currently the
beneficiary of any extension of time within which to file any Tax Return.  The
liability for Taxes of the Company and Metallum Exploration has been assessed by
all relevant Regulatory Authorities for all periods up to and including January
31, 2010.  There are no actions, objections, appeals, suits or other proceedings
or claims in progress, pending or threatened by or against the Company or
Metallum Exploration in respect of any Taxes, and in particular there are no
currently outstanding reassessments or written enquiries which have been issued
or raised by any Regulatory Authority relating to any such Taxes.  No claim has
ever been made by a Regulatory Authority of any jurisdiction where the Company
or Metallum Exploration does not file Tax Returns that the Company or Metallum
Exploration is or may be subject to taxation by that jurisdiction.  There are no
Encumbrances pending on or with respect to any of the assets of the Company or
Metallum Exploration that arose in connection with any failure (or alleged
failure) to pay any Tax.

 

 
- 13 -

--------------------------------------------------------------------------------

 

 
(c)
Each of the Company and Metallum Exploration has withheld, collected and paid to
the proper Regulatory Authorities all Taxes required to have been withheld,
collected and paid in connection with (i) amounts paid, credited or owing to any
employee, independent or dependent contractor, creditor, shareholder,
non-resident of the United Kingdom of Great Britain and Northern Ireland or
other third party, and (ii) goods and services received from or provided to any
person.

 
 
(d)
Neither the Company nor Metallum Exploration has waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to an assessment or deficiency.

 
 
(e)
Neither the Company nor Metallum Exploration (i) is a party to any Tax
allocation or sharing agreement, or (ii) has any liability for the Taxes of any
person or entity other than the Company or Metallum Exploration, as applicable,
under any provision of United Kingdom of Great Britain and Northern Ireland
federal, provincial, state, local or foreign (i.e. non-UK) law, or as a
transferee or successor, or by Contract, or otherwise.

 
 
(f)
Neither the Company nor Metallum Exploration is a party to any joint venture,
partnership or other arrangement or Contract that could be treated as a
partnership for Tax purposes.

 
 
(g)
Neither the Company nor Metallum Exploration is carrying on business outside of
nor has a permanent establishment outside of the United Kingdom of Great Britain
and Northern Ireland.

 
(31)
Property Rights.

 
 
(a)
The Company holds either freehold title, mining leases, mining concessions,
mining claims or participating interests or other conventional property or
proprietary interests or rights, recognized in the United Kingdom of Great
Britain and Northern Ireland (collectively, “Property Rights”), in respect of
the ore bodies and minerals located in or under the Properties under valid,
subsisting and enforceable title documents or other recognized and enforceable
agreements or instruments, sufficient to permit the Company to explore the
minerals relating thereto.

 
 
(b)
All property, leases, concessions or claims in connection with the Properties in
which the Company has an interest or right have been validly located and
recorded in accordance, in all material respects, with all applicable laws and
are valid and subsisting except where the failure to be so would not have a
material adverse effect on the Company.

 
 
(c)
The Company has all necessary surface rights, access rights and other necessary
rights and interests relating to the Properties granting the Company the right
and ability to explore for minerals, ore and metals for development purposes as
are appropriate in view of the rights and interest therein of the Company, with
only such exceptions as do not interfere in any material way with the use made
by the Company of the rights or interest so held.

 
 
(d)
Each of the proprietary interests or rights and each of the documents,
agreements and instruments and obligations relating thereto referred to above is
currently in good standing in the name of the Company or has been validly
assigned thereto, except where the failure to be so would not have a material
adverse effect on the Company.

 

 
- 14 -

--------------------------------------------------------------------------------

 

(32)
Real Properties and Leased Premises.  Other than the Properties, neither the
Company nor Metallum Exploration owns any real property or is the lessee of, or
subject to any agreement or option to lease any real property or any interest in
any real property.

 
(33)
Environmental Matters.

 
 
(a)
The Company, Metallum Exploration, the operation of the Business and the assets
owned or used by the Company and Metallum Exploration have been and are in
compliance with all Environmental Laws, including all Environmental Consents.

 
 
(b)
Neither the Company nor Metallum Exploration has not been charged with or
convicted of any offence for non-compliance with Environmental Laws and there
are no judgments, orders, notices, proceedings or investigations of any nature
relating to any breach or alleged breach of Environmental Laws by the Company or
Metallum Exploration.

 
 
(c)
The Company and Metallum Exploration have obtained all Environmental Consents
necessary to conduct the Business and to own, use and operate its properties and
assets, and has provided a true and complete copy of each such Environmental
Consent and all amendments thereto to the Purchaser.

 
 
(d)
Neither the Company nor Metallum Exploration has used any of its Properties to
produce, generate, manufacture, treat, store, handle, transport or dispose of
any Hazardous Substances except in compliance with Environmental Laws.

 
 
(e)
The Company has provided the Purchaser with copies of all environmental audits,
site assessments and studies (including all final drafts of any other such
audits, assessments or studies) concerning the Properties, or that are in any
way related to the Business, that are in its possession or control.

 
(34)
Labour and Employee Matters.

 
 
(a)
Neither the Company nor Metallum Exploration has any retirement, pension, bonus,
stock purchase, profit sharing, stock option, deferred compensation, severance
or termination pay, insurance, medical, hospital, dental, vision care, drug,
sick leave, disability, salary continuation, legal benefits, vacation, incentive
or other compensation plan or arrangement or other employee benefit plan that is
sponsored by the Company or Metallum Exploration for the benefit of employees or
former employees of the Company or Metallum Exploration.

 
 
(b)
Neither the Company nor Metallum Exploration has made any Contract with any
labour union or employee association nor made commitments to or conducted
negotiations with any labour union or employee association with respect to any
future agreements and, to the knowledge of the Company, there are no current
attempts to organize or establish any labour union or employee association with
respect to any employees of the Company or Metallum Exploration, nor is there
any certification of any such union with regard to a bargaining unit.

 
 
(c)
There have been no claims nor, to the knowledge of the Company, are there any
threatened complaints, under Laws relating to employees in respect of the
Business.  There is no labour strike, dispute, work slowdown or stoppage pending
or involving or, to the knowledge of the Company, threatened against the Company
or Metallum Exploration and no such event has occurred within the last two (2)
years.

 

 
- 15 -

--------------------------------------------------------------------------------

 

 
(d)
Schedule 3.1(34) contains a complete and accurate list of the names of all
individuals who are employees of the Company and Metallum Exploration,
specifying the age, employment status (full-time, part-time or casual), title or
classification, length of service, place of employment, rate of salary or hourly
pay and commission or bonus entitlements (if any) and whether any employees are
on an approved or statutory leave of absence, and if so, the reason for such
absence and the expected date of return.

 
 
(e)
No notice has been received by the Company or Metallum Exploration of any
complaint filed by any person against the Company or Metallum Exploration
claiming that the Company or Metallum Exploration has violated any Laws
applicable to employee or human rights, or of any complaints or proceedings of
any kind involving the Company or Metallum Exploration before any labour
relations board.  All levies, assessments and penalties made against the Company
or Metallum Exploration pursuant to any Laws applicable to workers’ compensation
have been paid by the Company or Metallum Exploration, as applicable, and
neither the Company nor Metallum Exploration has been assessed under any such
legislation.

 
 
(f)
All accruals, if any, for unpaid vacation pay, premiums for employment
insurance, health premiums, statutory pension plan premiums, accrued wages,
salaries and commissions and employee benefit plan payments have been reflected
in the Records.

 
(35)
Intellectual Property. Neither the Company or Metallum Exploration owns or
licenses any material Intellectual Property.  To the knowledge of the Company,
neither the Company nor Metallum Exploration is engaging in and has not engaged
in any activity that violates or infringes any Intellectual Property rights of
any other Person.

 
For greater certainty “material Intellectual Property” means all intellectual
property other than widely available “shrink-wrapped” intellectual property used
in businesses generally.
 
(36)
Privacy Matters.  Each of the Company and Metallum Exploration has conducted and
is conducting the Business in compliance, in all material respects, with all
Laws applicable to privacy and the protection of personal information.

 
(37)
Corruption Matters.  Neither the Company or Metallum Exploration nor, to the
knowledge of the Company, any other person, associated with or acting on behalf
of the Company or Metallum Exploration, including without limitation, any
director, officer, agent or employee of the Company or Metallum Exploration has,
directly or indirectly, while acting on behalf of the Company or Metallum
Exploration (i) used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns from
corporate funds, (iii) violated any provision of the Bribery Act 2010 (United
Kingdom) or similar legislation, or (iv) made any other unlawful payment.

 
(38)
Restriction on doing Business.  Neither the Company nor Metallum Exploration is
a party to or bound by any Contract which would restrict or limit, in any
material respect, its respective right to carry on any business or activity or
to solicit business from any person or in any geographical area or otherwise to
conduct the Business.  To the knowledge of the Company, there are no facts or
circumstances which could materially adversely affect the ability of the Company
or Metallum Exploration to continue to operate the Business as presently
conducted following the completion of the transactions contemplated by this
Agreement.

 

 
- 16 -

--------------------------------------------------------------------------------

 

(39)
Non-Arm’s Length Matters.  Other than as recorded in the Audited Financial
Statements, no Shareholder or any affiliate of a Shareholder, or any director,
former director, officer, former officer, shareholder, former shareholder,
employee or former employee, or any other Person not dealing at arm’s length
with any of the foregoing has any contract, business dealings, supplier
relationships, indebtedness, liability or obligation to, with or from the
Company or Metallum Exploration, and neither the Company nor Metallum
Exploration is indebted or otherwise obligated to any such Persons.  Since the
Financial Statements Date, neither the Company nor Metallum Exploration has made
or authorized any payments to any Shareholder or any affiliates of a
Shareholder, or any director, former director, officer, former officer,
shareholder, former shareholder, employee or former employee of the Company or
Metallum Exploration or to any Person not dealing at arm’s length with any of
the foregoing except for salaries and other employment compensation payable to
such persons in the ordinary course of the Business and at the regular rates
payable to them.

 
3.2
Representations and Warranties of the Purchaser and Gold Bag

 
Each of the Purchaser and Gold Bag, as applicable, hereby makes the following
representations and warranties to the Shareholders and acknowledges that the
Shareholders are relying on such representations and warranties in deciding to
tender their shares to the Offer:
 
(1)
Incorporation and Existence.  The Purchaser is a corporation incorporated and
existing under the laws of the State of Delaware and all of the issued and
outstanding shares of the Purchaser are owned by Gold Bag.  Gold Bag is a
corporation incorporated and existing under the laws of the State of
Nevada.  Each of the Purchaser and Gold Bag has the corporate power to own or
lease its property and assets and to carry on its business it is now being
conducted.

 
(2)
Validity of Agreement.

 
 
(a)
Each of the Purchaser and Gold Bag has all necessary corporate power to enter
into and perform its respective obligations under this Agreement and any other
agreements or instruments to be delivered or given by it pursuant to this
Agreement.

 
 
(b)
The execution, delivery and performance by each of the Purchaser and Gold Bag of
this Agreement and the consummation of the Transactions have been duly
authorized by all necessary corporate action on the part of the Purchaser and
Gold Bag, respectively.

 
 
(c)
This Agreement or any other agreements entered into pursuant to this Agreement
to which each of the Purchaser and Gold Bag is a party constitute legal, valid
and binding obligations of the Purchaser and Gold Bag, respectively, enforceable
against each of the Purchaser and Gold Bag in accordance with their
respective terms, except as enforcement may be limited by bankruptcy, insolvency
and other laws affecting the rights of creditors generally and except that
equitable remedies may be granted only in the discretion of a court of competent
jurisdiction.

 
(3)
No Violation.  The execution and delivery of this Agreement by each of the
Purchaser and Gold Bag, the consummation of the Transactions and the fulfilment
by the Purchaser and Gold Bag of the terms, conditions and provisions hereof
will not (with or without the giving of notice or lapse of time, or both)
contravene or violate or result in a breach or a default under or give rise to a
right of termination, amendment or cancellation or the acceleration of any
obligations of either the Purchaser or Gold Bag, under:

 

 
- 17 -

--------------------------------------------------------------------------------

 

 
(a)
any applicable Law;

 
 
(b)
any judgment, order, writ, injunction or decree of any Regulatory Authority
having jurisdiction over the Purchaser or Gold Bag;

 
 
(c)
the articles, by-laws or any resolutions of the board of directors or
shareholders of the Purchaser or Gold Bag;

 
 
(d)
any Consent held by the Purchaser or Gold Bag; or

 
 
(e)
the provisions of any Contract to which the Purchaser or Gold Bag is a party or
by which either of their respective properties or assets are, bound.

 
(4)
Authorized Capital.  The authorized capital of Gold Bag consists of an unlimited
number of shares of common stock. As of the date of this Agreement, 55,217,122
Gold Bag Shares are issued and outstanding and nil Gold Bag Shares are reserved
for issuance pursuant to outstanding options, warrants, convertible securities
and other rights to acquire Gold Bag Shares.  All outstanding Gold Bag Shares
have been authorized and are validly issued and outstanding as fully paid and
non-assessable shares, and the Gold Bag Shares issuable to the Shareholders in
accordance with the terms of this Agreement will be validly issued and
outstanding as fully paid and non-assessable Gold Bag Shares.  None of the
issued and outstanding Gold Bag Shares have been issued in violation of any
Laws, the policies of the OTCBB, Gold Bag’s articles or by-laws or any agreement
to which Gold Bag is a party or by which it is bound.

 
(5)
OTCBB Listing.  The Gold Bag Shares are listed for trading on the OTCBB under
the symbol “GBGI”.

 
(6)
Brokers.  The Purchaser has not engaged any broker or other agent in connection
with the Transactions and, accordingly, there is no commission, fee or other
remuneration payable to any broker or agent who purports or may purport to have
acted for the Purchaser.

 
(7)
Consents.  There is no requirement for the Purchaser to make any filing with,
give any notice to or obtain any Consent from any Regulatory Authority as a
condition to the lawful consummation of the Transactions.

 
ARTICLE 4
COVENANTS
 
4.1
General

 
(1)
During the period from the date of execution of this Agreement until the earlier
of (i) the Closing Date and (ii) the date that this Agreement is terminated in
accordance with its terms, other than as contemplated herein, the Company
covenants and agrees to use its best efforts to obtain executed Tender Letters
from each Shareholder.

 
(2)
Concurrent with the execution and delivery of this Agreement, Gold Bag agrees to
provide a loan to the Company in the principal amount of $250,000 on mutually
agreed terms and conditions consistent with loans of this nature substantially
in the form of agreement attached hereto as Schedule “E”.  Gold Bag’s obligation
to fund the foregoing loan shall be conditional on (i) receiving irrevocable
Tender Letters executed by each director, officer and insider of the Company and
irrevocable Tender Letters executed by Shareholders holding not less than 50% of
the issued and outstanding Purchased Shares, and (ii) receiving a satisfactory
budget of the Company covering the period between the date of this Agreement and
the Closing Date.

 

 
- 18 -

--------------------------------------------------------------------------------

 

(3)
Gold Bag and the Company shall prepare and file, or cause to be filed, any
filings required under any applicable laws or rules and policies of the OTCBB or
other regulatory bodies relating to the Transactions.

 
4.2
Additional Agreements

 
Each of the parties hereto agrees to use its commercially reasonable efforts to
take, or cause to be taken, all action and to do, or cause to be done, all
things necessary, proper or advisable to consummate and make effective as
promptly as practicable the transactions contemplated by this Agreement and to
cooperate with each other in connection with the foregoing, including using
commercially reasonable efforts to:
 
(1)
obtain all necessary waivers, Consents and approvals from other parties to
material agreements, leases and other contracts or agreements;

 
(2)
obtain all necessary Consents, approvals, and authorizations as are required to
be obtained under any federal, provincial or foreign law or regulations;

 
(3)
defend all lawsuits or other legal proceedings challenging this Agreement or the
consummation of the Transactions;

 
(4)
cause to be lifted or rescinded any injunction or restraining order or other
remedy adversely affecting the ability of the parties to consummate the
Transactions;

 
(5)
effect all necessary registrations and other filings and submissions of
information requested by governmental authorities;

 
(6)
comply with all provisions of this Agreement; and

 
(7)
provide such officers’ certificates as may be reasonably requested by the other
parties hereto in respect of the representations, warranties and covenants of a
party hereto.

 
4.3
Access to Information

 
Upon reasonable notice, the Company shall afford to the Purchaser’s directors,
officers, counsel, accountants and other authorized representatives and advisers
complete access (or, where necessary, the provision of the information
requested), during normal business hours and at such other time or times as the
Purchaser may reasonably request, from the date hereof and until the earlier of
the Closing Date and the termination of this Agreement, to its properties,
books, contracts and records as well as to management personnel of the Company
as the Purchaser may require or may reasonably request.
 
4.4
Conduct of Business

 
The Company covenants and agrees that, during the period from the date of this
Agreement until the earlier of the Closing Date and the date this Agreement is
terminated in accordance with its terms, unless the Purchaser shall otherwise
consent in writing, except as required by law or as otherwise expressly
permitted or specifically contemplated by this Agreement:
 

 
- 19 -

--------------------------------------------------------------------------------

 

(1)
the Company shall use all commercially reasonable efforts to maintain and
preserve its Business, assets and business relationships;

 
(2)
the Company shall notify the Purchaser of any material adverse effect on its
business; and

 
(3)
the Company shall not directly or indirectly:

 
 
(a)
take any action which may interfere with or be inconsistent with the successful
completion of the Transactions or take any action or fail to take any action
which may result in a condition precedent to the Transactions not being
satisfied;

 
 
(b)
issue, sell, pledge, hypothecate, lease, dispose of or encumber any shares of
the Company or other securities or any right, option or warrant with respect
thereto;

 
 
(c)
amend or propose to amend its articles;

 
 
(d)
split, combine or reclassify any of its securities or declare or make any
distribution or distribute any of its properties or assets to any Person;

 
 
(e)
other than in the ordinary course of business, enter into or amend any
employment contracts with any director, officer or senior management employee,
create or amend any employee benefit plan, make any increases in the base
compensation, bonuses, paid vacation time allowed or fringe benefits for its
directors, officers, employees or consultants;

 
 
(f)
acquire or agree to acquire (by tender offer, exchange offer, merger,
amalgamation, acquisition of shares or assets or otherwise) any Person,
partnership, joint venture or other business organization or division or acquire
or agree to acquire any material assets;

 
 
(g)
create any option or bonus plan, pay any bonuses, deferred or otherwise, or
defer any compensation to any of its directors, officers or employees;

 
 
(h)
make any material change in accounting procedures or practices;

 
 
(i)
mortgage, pledge or hypothecate any of the assets of the Company or allow them
to become subject to any lien or other Encumbrance;

 
 
(j)
dispose of or permit to lapse any rights to the use of any of the Company’s
intangible property;

 
 
(k)
except in the ordinary course of business, sell, lease, sublease, assign or
transfer (by tender offer, exchange offer, merger, amalgamation, sale of shares
or assets or otherwise) any of the Company’s assets, or cancel, waive or
compromise any debts or claims, including accounts payable to and receivable
from Affiliates;

 
 
(l)
enter into any other material transaction or any amendment of any Contract,
lease, agreement, license or sublicense which is material to the Business;

 
 
(m)
settle any outstanding claim, dispute, litigation matter, or tax dispute;

 

 
- 20 -

--------------------------------------------------------------------------------

 

 
(n)
transfer any assets to the Shareholders or any of their Affiliates or assume any
Indebtedness from the Shareholders or any of their Affiliates or enter into any
other related party transactions; or

 
 
(o)
enter into any agreement or understanding to do any of the foregoing.

 
4.5
Non-Solicitation

 
During the period from the date of execution of this Agreement until the earlier
of (i) the Closing Date and (ii) the date that this Agreement is terminated in
accordance with its terms, the Company:
 
(1)
shall not solicit or cause or facilitate any other Person to solicit any
Take-over Proposal;

 
(2)
shall not release any Person from any confidentiality or standstill agreement to
which such person is a party or agree to amend any such agreement; and

 
(3)
shall not, and shall not authorize or permit any of its officers, directors,
employees, financial advisors, representatives and agents to, directly or
indirectly, initiate any inquiries or make any proposal that constitutes or may
reasonably be expected to lead to a Take-over Proposal from any Person.

 
For the purposes of this Section, “Take-over Proposal” means a proposal or offer
by a third person other than Gold Bag or an affiliate, whether or not subject to
a due diligence or other condition and whether or not in writing, to acquire in
any manner, directly or indirectly, beneficial ownership of all or a material
portion of the assets of the Company or to acquire in any manner, directly or
indirectly, beneficial ownership of or control or direction over more than 20%
of the outstanding shares of the Company whether by way of arrangement,
amalgamation, merger, consolidation, treasury issue or other business
combination, including without limitation any single or multi-step transaction
or series of related transactions that is structured to permit such third person
to acquire beneficial ownership of all or a material portion of its assets or
any of the subsidiaries or to acquire in any manner, directly or indirectly,
more than 20% of its outstanding voting shares and includes any proposal, offer
or agreement for a merger, consolidation, amalgamation, arrangement,
recapitalization, liquidation, dissolution, reorganization or similar
transaction or other business combination involving the Company or any proposal,
offer or agreement to acquire 20% or more of the assets of the Company.
 
4.6
Confidentiality

 
(1)
The Parties agree to keep confidential all information in their possession or
under their control relating to the other Parties hereto and to the
Transactions, unless such information is or becomes generally available to the
public other than as a result of a disclosure by a Party in violation of this
Agreement.

 
(2)
The Parties shall not make any public announcements unless required by
applicable Law or unless the public announcement and the content thereof is
agreed in writing by all Parties.

 
(3)
Notwithstanding anything contained in Section 4.6(1) a Party may disclose any
Confidential Information if, in the opinion of the disclosing Party's legal
counsel: (i) such disclosure is legally required to be made in a judicial,
administrative or governmental proceeding pursuant to a valid subpoena or other
applicable order; or (ii) such disclosure is legally required to be made
pursuant to the rules or regulations of a stock exchange or similar trading
market applicable to the disclosing Party.

 

 
- 21 -

--------------------------------------------------------------------------------

 

(4)
Prior to any disclosure of Confidential Information under Section 4.6(3), the
disclosing Party shall give the non-disclosing Party at least three (3) Business
Days prior written notice (unless the disclosing Party is obligated to release
the Confidential Information on less than three (3) Business Days notice in
order to comply with applicable securities law or stock exchange rules,
regulations or policies) and, in making such disclosure, the disclosing Party
shall disclose only that portion of Confidential Information required to be
disclosed and shall take all reasonable steps to preserve the confidentiality
thereof, including, without limitation, obtaining protective orders and
supporting the non-disclosing Party in intervention in any such proceeding.

 
(5)
The Party making disclosure under Section 4.6(3) will consult with the
non-disclosing Party regarding the text of any such statement, release or
disclosure and the Parties will use all reasonable efforts, acting expeditiously
and in good faith, to agree upon a text that is satisfactory to each of them
within three (3) Business Days or such shorter period as contemplated in Section
4.6(3). If the Parties fail to agree upon such text, the Party making the
disclosure will make only such public statement or release as its counsel
advises in writing is legally required to be made.

 
ARTICLE 5
POST-CLOSING MATTERS
 
5.1
Operation of the Company

 
(1)
Upon completion of the Transactions, the Mr. Neill Arthur shall continue to
conduct and manage the Business and the operations the Company, subject to
oversight by and direct reporting to Gold Bag through Grant White, Chief
Executive Officer.

 
(2)
The Company and Mr. Neill Arthur shall enter into an employment agreement to be
agreed between Gold Bag and Mr. Arthur on terms consistent with industry
standards and practises.

 
(3)
The individuals comprising the board of directors of the Company as at the
closing of the Transaction, other than Mr. Neill Arthur, shall provide
consulting services to the Company after the Closing Date on an as-needed basis
and on mutually satisfactory terms.  The board of directors of the Company shall
be comprised of five individuals, including Mr. Grant White, Mr. Neill Arthur
and not less that two additional nominees of Gold Bag.

 
ARTICLE 6
CLOSING ARRANGEMENTS AND CONDITIONS
 
6.1
Closing Arrangements

 
The Closing shall take place at the Closing Time at a place to be mutually
agreed between the parties.
 
6.2
Conditions to the Obligations of the Purchaser

 
The obligation of the Purchaser to complete the Transactions and of Gold Bag to
issue the Gold Bag Shares is subject to compliance by the Company with the
covenants and agreements herein contained and to the satisfaction, on or prior
to the Closing Date, of the following additional conditions:
 
(1)
Share Capital.  There shall be, in the aggregate, not more than 139,066,689
Class A Shares and Company Options issued and outstanding and no other
securities of the Company shall be issued and outstanding.

 

 
- 22 -

--------------------------------------------------------------------------------

 

(2)
Tender Letters.  Gold Bag’s shall have received irrevocable Tender Letters
executed by Shareholders holding not less than 90% of the issued and outstanding
Purchased Shares.

 
(3)
Constating Documents and Certificate of Corporate Existence.  The Purchaser
shall have received from the Company: (i) a copy, certified by one duly
authorized officer of the Company to be true and complete as of the Closing
Date, of the memorandum and articles of association of the Company; and (ii) a
certificate or the equivalent, dated not more than two (2) days prior to the
Closing Date, of the government of the United Kingdom as to the corporate good
standing of the Company.

 
(4)
Required Approvals.  The Company shall have obtained the approval of the board
of directors and shareholders of the Company and any other necessary approvals
for this Agreement.

 
(5)
Proof of Corporate Action.  The Purchaser shall have received from the Company a
copy, certified by a duly authorized officer thereof to be true and complete as
of the Closing Date, of the records of all corporate action taken to authorize
the execution, delivery and performance of this Agreement.

 
(6)
Incumbency Certificate.  The Purchaser shall have received from the Company an
incumbency certificate, dated the Closing Date, signed by a duly authorized
officer thereof and giving the name and bearing a specimen signature of each
individual who shall be authorized to sign, in the name and on behalf of the
Company, this Agreement and any other ancillary documents.

 
(7)
Title Opinion.  The Purchaser shall have received an opinion of counsel to the
Company, subject to customary assumptions and qualifications and in form and
substance satisfactory to the Purchaser and its counsel acting reasonably, as to
the status and validity of the Company’s title to the Properties and the
ownership of the Property Rights.

 
(8)
Representations and Warranties.  The representations and warranties of the
Company and Metallum Exploration contained herein, and of each of the
Shareholders contained in the Tender Letter, shall be true and correct in all
material respects on and as of the Closing Date with the same force and effect
as if such representations and warranties were made at such time and the
Purchaser shall have received on the Closing Date certificates to this effect
signed by an authorized officer of the Company.

 
(9)
Covenants.  All of the terms, covenants and conditions of this Agreement to be
complied with or performed by the Company or any Shareholder at or before the
Closing Date shall have been complied with or performed and the Purchaser shall
have received on the Closing Date certificates to this effect signed by an
authorized officer of the Company.

 
(10)
Due Diligence.  The Purchaser, and its agents or representatives, shall have
conducted and completed to its satisfaction a legal and financial due diligence
investigation of the Company.

 
(11)
No Action or Proceeding.  No bona fide legal or regulatory action or proceeding
shall be pending or threatened by any person to enjoin, restrict or prohibit the
transfer of the Purchased Shares as contemplated by this Agreement.

 
(12)
No Material Adverse Change.  No change shall have occurred in the business,
affairs, financial condition or operations of the Company or Metallum
Exploration between the date hereof and the Closing Date which would constitute
a material adverse change or which, individually or in the aggregate, would have
a material adverse effect on the Company, Metallum Exploration or the Business.

 

 
- 23 -

--------------------------------------------------------------------------------

 

(13)
Resignations.  The Purchaser shall have received duly executed resignations
effective as at the Closing Time from each director and officer of the Company
and Metallum Exploration specified by the Purchaser.

 
(14)
Delivery of Corporate Records.  The Purchaser shall have received at the Closing
Time all Records and all other records of the Company and other documents
referred to in this Agreement or any schedule hereto.

 
(15)
Delivery of Purchased Shares.  Each Shareholder shall deliver to the Company
irrevocable acceptance letters authorizing the Company and/or SLC Registrars to
effect the due and enforceable transfer to the Purchaser of the Purchased Shares
held by such Shareholder in accordance with Section 2.4(1).

 
(16)
Company Options.  All Company Options outstanding on the Closing Date shall be
terminated in lieu of options to purchase (i) that number of Gold Bag Shares
equal to the product of the number of Class A Shares under option and the
Exchange Ration, (ii) at an exercise price equal to the Average Share
Price,  and (iii) otherwise identical terms and conditions to the Company
Options.

 
(17)
General.  All instruments and corporate proceedings in connection with the
transactions contemplated by this agreement shall be satisfactory in form and
substance to the Purchaser and its counsel acting reasonably, and the Purchaser
shall have received copies of all documents, including, without limitation, all
documentation required to be delivered to the Purchaser at or before the Closing
Time in accordance with this Agreement, records of corporate or other
proceedings, opinions of counsel and consents which the Purchaser may have
reasonably requested in connection therewith.

 
The foregoing conditions are for the benefit of the Purchaser and may be waived,
in whole or in part, by the Purchaser in writing at any time prior to the
Closing Time.
 
6.3
Conditions to the Obligations of the Shareholders

 
The obligation of the Shareholders to complete the Transactions, and of the
Company to facilitate the Transactions, is subject to compliance by the
Purchaser and Gold Bag with the covenants and agreements herein contained and to
the satisfaction, on or prior to the Closing Date, of the following additional
conditions:
 
(1)
Minimum Cash Position.  At the Closing Time, the Purchaser or Gold Bag shall
have minimum working capital of $2,000,000 in cash or cash equivalents for use
in the Business less all amounts loaned to the Company pursuant to Section
4.1(2) and an amount equal to any equity financings of the Company completed
between the date of this Agreement and the Closing Date.

 
(2)
Constating Documents and Certificate of Corporate Existence.  The Company shall
have received:

 
 
(a)
from the Purchaser: (i) a copy, certified by one duly authorized officer of the
Purchaser to be true and complete as of the Closing Date, of the articles and
by-laws of the Purchaser; and (ii) a certificate or the equivalent, dated not
more than two (2) days prior to the Closing Date, of the government of Delaware
as to the corporate good standing of the Purchaser; and

 

 
- 24 -

--------------------------------------------------------------------------------

 

 
(b)
from Gold Bag: (i) a copy, certified by one duly authorized officer of Gold Bag
to be true and complete as of the Closing Date, of the articles and by-laws of
Gold Bag; and (ii) a certificate or the equivalent, dated not more than two (2)
days prior to the Closing Date, of the government of Nevada as to the corporate
good standing of Gold Bag.

 
(3)
Required Approvals.  Each of the Purchaser and Gold Bag shall have obtained the
approval of its board of directors and shareholders (if necessary) and any other
necessary approvals for this Agreement.

 
(4)
Proof of Corporate Action.  The Company shall have received from each of the
Purchaser and Gold Bag a copy, certified by a duly authorized officer thereof to
be true and complete as of the Closing Date, of the records of all corporate
action taken to authorize the execution, delivery and performance of this
Agreement.

 
(5)
Incumbency Certificate.  The Company shall have received from each of the
Purchaser and Gold Bag an incumbency certificate, dated the Closing Date, signed
by a duly authorized officer thereof and giving the name and bearing a specimen
signature of each individual who shall be authorized to sign, in the name and on
behalf of the Purchaser and Gold Bag, respectively, this Agreement and any other
ancillary documents.

 
(6)
Representations and Warranties.  The representations and warranties of each of
the Purchaser and Gold Bag contained herein shall be true and correct in all
material respects on and as of the Closing Date with the same force and effect
as if such representations and warranties were made at such time and the Company
shall have received on the Closing Date certificates to this effect signed by an
authorized officer of the Purchaser and Gold Bag, respectively.

 
(7)
Covenants.  All of the terms, covenants and conditions of this Agreement to be
complied with or performed by the Purchaser or Gold Bag at or before the Closing
Date shall have been complied with or performed and the Company shall have
received on the Closing Date certificates to this effect signed by an authorized
officer of the Purchaser and Gold Bag, respectively.

 
(8)
No Action or Proceeding.  No bona fide legal or regulatory action or proceeding
shall pending or threatened by any person to enjoin, restrict or prohibit the
issuance of the Gold Bag Shares as contemplated by this Agreement.

 
(9)
No Material Adverse Change.  No change shall have occurred in the business,
affairs, financial condition or operations of Gold Bag between the date hereof
and the Closing Date which would constitute a material adverse change or which,
individually or in the aggregate, would have a material adverse effect on Gold
Bag or the business of Gold Bag.

 
(10)
Payment of Purchase Price.  The Purchaser shall deliver (or cause Gold Bag to
issue from treasury) the share certificates representing the aggregate Purchase
Price to be issued in accordance with Section 2.3.

 
(11)
Company Options.  Delivery of option agreements to purchase, in lieu of the
Company Options terminated as at the Closing Date, (i) that number of Gold Bag
Shares equal to the product of the number of Class A Shares under option and the
Exchange Ration, (ii) at an exercise price equal to the Average Share Price, and
(iii) otherwise identical terms and conditions to the Company Options.

 

 
- 25 -

--------------------------------------------------------------------------------

 

(12)
General.  All instruments and corporate proceedings in connection with the
transactions contemplated by this agreement shall be satisfactory in form and
substance to the Company and their counsel acting reasonably, and the
Shareholders shall have received copies of all documents, including, without
limitation, all documentation required to be delivered to the Shareholders at or
before the Closing Time in accordance with this Agreement, records of corporate
or other proceedings, opinions of counsel and consents which the Company may
have reasonably requested in connection therewith.

 
ARTICLE 7
TERMINATION
 
7.1
Termination

 
This Agreement may be terminated by written notice given by the terminating
Party to the other Parties hereto, at any time prior to the Closing:
 
(1)
by mutual written consent of the Parties;

 
(2)
by any Party, if a condition for the terminating Party’s benefit has not been
satisfied or waived;

 
(3)
by any Party, if there has been a misrepresentation, breach or non-performance
by the breaching party of any representation, warranty, covenant or obligation
contained in this Agreement, which could reasonably be expected to have a
material adverse effect on the terminating Party, provided the breaching Party
has been given notice of and seven (7) days to cure any such misrepresentation,
breach or non-performance; or

 
(4)
by any Party, if the Closing has not occurred on or before April 30, 2011 or
such later date as may be agreed to by the Parties, provided that the right to
terminate under this subsection 7.1(4) shall not be available to any Party whose
failure to fulfill any of its obligations under this Agreement has been the
cause of or resulted in the failure to consummate the Transactions by the
Closing Date.

 
7.2
Effect of Termination

 
In the event of the termination of this Agreement as provided in Section 7.1,
this Agreement shall forthwith have no further force or effect and there shall
be no obligation on the part of the Parties hereunder except with respect to (i)
Article 8 and Article 9, which shall survive such termination, and (ii) a breach
arising from the fraud or wilful misconduct of any Party.
 
7.3
Waivers and Extensions

 
At any time prior to the Closing Time, each of the Parties may (i) extend the
time for the performance of any of the obligations or other acts of another
Party hereto, (ii) waive any inaccuracies in the representations and warranties
contained herein or in any document delivered pursuant hereto, or (iii) waive
compliance with any of the agreements or conditions contained herein.  Any such
extension or waiver shall be valid if set forth in an instrument in writing
signed by the Party or Parties to be bound thereby.
 

 
- 26 -

--------------------------------------------------------------------------------

 

ARTICLE 8
INDEMNIFICATION
 
8.1
Survival of Covenants, Representations and Warranties of the Company

 
The representations and warranties and obligations of the Company contained in
this Agreement and in any agreement, instrument, certificate or other document
executed or delivered pursuant to this Agreement shall survive the Closing and
shall continue for the benefit of the Purchaser notwithstanding such Closing and
any investigation made by or on behalf of the Purchaser.  The representations
and warranties of the Company shall survive the Closing for a period of two (2)
years, except that:
 
(1)
the representations and warranties set out in Sections 3.1(1) to and including
3.1(7) and in Sections 3.1(10) and  3.1(31) shall continue in full force and
effect without limitation of time;

 
(2)
the representations and warranties related to any Tax liability of the Company,
including any associated interest or penalties shall continue in force and only
terminate on the date that is ninety (90) days following the later of (i) the
last date on which an assessment for Taxes can be made against the Company in
respect of the dates or periods covered by those representations and warranties,
and (ii) the date on which the period for an appeal from an assessment or other
determination of those Taxes, or decision of a court or other competent tribunal
in respect thereof may be filed has expired and that appeal has not been filed;

 
(3)
the representations and warranties relating to Environmental Laws shall continue
in full force and effect for a period of seven years; and

 
(4)
a claim for breach of any such representation or warranty, to be effective, must
be asserted in writing on or prior to the applicable expiration time set out in
this Section 8.1, provided that a claim for any breach of any of the
representations and warranties contained in this Agreement or in any agreement,
instrument, certificate or other document executed or delivered pursuant hereto
involving fraud or fraudulent misrepresentations may be made at any time
following the Closing Date, without any limitation of time.

 
8.2
Survival of Covenants, Representations and Warranties of the Purchaser and Gold
Bag

 
The representations, warranties and obligations of the Purchaser and Gold Bag
contained in this Agreement and in any agreement, instrument, certificate or
other document delivered pursuant to this Agreement shall survive the Closing
and shall continue for the benefit of the Company notwithstanding such Closing
and any investigation made by or on behalf of the Company or any knowledge of
the Company.  The representations and warranties of the Purchaser and Gold Bag
shall survive the Closing for a period of two (2) years and a claim for breach
of any such representation or warranty, to be effective, must be asserted in
writing on or prior to the expiration of the two year period set out in this
Section 8.2, provided that a claim for any breach of any of the representations
and warranties contained in this Agreement or in any agreement, instrument,
certificate or other document executed or delivered pursuant hereto involving
fraud or fraudulent misrepresentations may be made at any time following the
Closing Date, without any limitation of time.
 
8.3
Indemnification by the Company

 
Subject to Sections 8.1 and 8.7 and without duplication, the Company shall
indemnify and save the Purchaser and Gold Bag harmless for and from:
 

 
- 27 -

--------------------------------------------------------------------------------

 

(1)
any Losses, whether known or unknown, suffered by the Purchaser or by the
Company as a result of any breach of representation, warranty or obligation on
the part of the Company contained in this Agreement or in any certificate or
document delivered pursuant to or contemplated by this Agreement, and for the
purpose of determination of whether or not there has been a breach of any such
representation or warranty, any qualification thereof by reference to
“materiality” shall be ignored;

 
(2)
all debts and liabilities of the Company existing at the Closing Time other than
the Permitted Liabilities;

 
(3)
any Losses in respect of any Taxes, whether known or unknown, suffered by the
Purchaser or by the Company for any period up to the Closing Date for which no
adequate reserve has been provided and disclosed in the Audited Financial
Statements;

 
(4)
any Losses, whether known or unknown, suffered by the Purchaser or the Company
as a result of any breach of representation or warranty contained in Sections
3.1(1) to and including 3.1(7) and in Sections 3.1(10) and 3.1(31) or in any
document delivered pursuant to or contemplated by this Agreement and for the
purpose of determination of whether or not there has been a breach of a
representation and warranty, any qualification thereof by reference to
“materiality” shall be ignored;

 
(5)
any Losses for any breach of any of the representations and warranties contained
in this Agreement or in any agreement, instrument, certificate or other document
executed or delivered pursuant hereto involving fraud or fraudulent
misrepresentations; and

 
(6)
any failure of the Company to transfer good and marketable title to the
Purchased Shares to the Purchaser free and clear of all Encumbrances.

 
8.4
Indemnification by the Purchaser

 
Subject to Section 8.2 and 8.7 and without duplication, the Purchaser shall
indemnify and save the Company harmless from any Losses whether known or
unknown, suffered by the Company as a result of any breach of representation,
warranty or obligation on the part of the Purchaser contained in this Agreement
or in any certificate or document delivered pursuant to or contemplated by this
Agreement.
 
8.5
Notice of Claim

 
(1)
A Party entitled to and seeking indemnification pursuant to the terms of this
Agreement (the “Indemnified Party”) shall promptly give written notice to the
Party or Parties, as applicable, responsible for indemnifying the Indemnified
Party (the “Indemnifying Party”) of any claim for indemnification pursuant to
Sections 8.3 or 8.4 (a “Claim”, which term shall include more than one
Claim).  Such notice shall specify whether the Claim arises as a result of a
claim by a person against the Indemnified Party (a “Third Party Claim”) or
whether the Claim does not so arise (a “Direct Claim”), and shall also specify
with reasonable particularity (to the extent that the information is available):

 
 
(a)
the factual basis for the Claim; and

 
 
(b)
the amount of the Claim, or, if any amount is not then determinable, an
approximate and reasonable estimate of the likely amount of the Claim.

 

 
- 28 -

--------------------------------------------------------------------------------

 

(2)
If, through the fault of the Indemnified Party, the Indemnifying Party does not
receive notice of any Claim in time to contest effectively the determination of
any liability susceptible of being contested, the Indemnifying Party shall be
entitled to set off against the amount claimed by the Indemnified Party the
amount of any Losses incurred by the Indemnifying Party resulting from the
Indemnified Party’s failure to give such notice on a timely basis.

 
8.6
Procedure for Indemnification

 
(1)
Direct Claims.  With respect to Direct Claims, following receipt of notice from
the Indemnified Party of a Claim, the Indemnifying Party shall have thirty (30)
days to make such investigation of the Claim as the Indemnifying Party considers
necessary or desirable.  For the purpose of such investigation, the Indemnified
Party shall make available to the Indemnifying Party the information relied upon
by the Indemnified Party to substantiate the Claim.  If the Indemnified Party
and the Indemnifying Party agree at or prior to the expiration of such 30 day
period (or any mutually agreed upon extension thereof) to the validity and
amount of such Claim, the Indemnifying Party shall immediately pay to the
Indemnified Party the full agreed upon amount of the Claim.

 
If the Indemnified Party and the Indemnifying Party do not agree within such
period (or any mutually agreed upon extension thereof), the Indemnified Party
and the Indemnifying Party agree that the dispute shall be submitted to a court
of competent jurisdiction for resolution of the matter.
 
(2)
Third Party Claims.  With respect to any Third Party Claim, the Indemnifying
Party shall have the right, at its own expense, to participate in or assume
control of the negotiation, settlement or defence of such Third Party Claim and,
in such event, the Indemnifying Party shall reimburse the Indemnified Party for
all the Indemnified Party’s out-of-pocket expenses incurred as a result of such
participation or assumption. If the Indemnifying Party elects to assume such
control, the Indemnified Party shall cooperate with the Indemnifying Party,
shall have the right to participate in the negotiation, settlement or defence of
such Third Party Claim at its own expense and shall have the right to disagree
on reasonable grounds with the selection and retention of counsel, in which case
counsel satisfactory to the Indemnifying Party and the Indemnified Party shall
be retained by the Indemnifying Party. If the Indemnifying Party, having elected
to assume such control, thereafter fails to defend any such Third Party Claim
within a reasonable time, the Indemnified Party shall be entitled to assume such
control and the Indemnifying Party shall be bound by the results obtained by the
Indemnified Party with respect to such Third Party Claim.

 
8.7
General Indemnification Rules

 
The obligations of the Indemnifying Party to indemnify the Indemnified Party in
respect of Claims shall also be subject to the following:
 
(1)
Any Claim arising as a result of a breach of a representation or warranty shall
be made not later than the date on which, pursuant to Sections 8.3 and 8.4, such
representation and warranty terminated;

 
(2)
The Indemnifying Party’s obligation to indemnify the Indemnified Party shall
apply to the extent that the Losses related to the Claims in respect of which
the Indemnifying Party has given an indemnity, in the aggregate, exceed
$100,000, and shall only apply in respect of such excess up to a maximum amount
equal to $10,000,000;

 

 
- 29 -

--------------------------------------------------------------------------------

 

(3)
In the event that any Third Party Claim is of a nature such that the Indemnified
Party is required by applicable law to make a payment to any person (a “Third
Party”) with respect to such Third Party Claim before the completion of
settlement negotiations or related legal proceedings, the Indemnified Party may
make such payment and the Indemnifying Party shall, forthwith after demand by
the Indemnified Party, reimburse the Indemnified Party for any such payment.  If
the amount of any liability of the Indemnified Party under the Third Party Claim
in respect of which such a payment was made, as finally determined, is less than
the amount which was paid by the Indemnifying Party to the Indemnified Party,
the Indemnified Party shall, forthwith after receipt of the difference from the
Third Party, pay the amount of such difference to the Indemnifying Party;

 
(4)
whether or not the Indemnifying Party assumes control of the negotiation,
settlement or defence of any Third Party Claim, the Indemnified Party shall not
negotiate, settle, compromise or pay any Third Party Claim except with the prior
written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld);

 
(5)
The Indemnified Party shall not permit any right of appeal in respect of any
Third Party Claim to terminate without giving the Indemnifying Party notice
thereof and an opportunity to contest such Third Party Claim;

 
(6)
The Indemnified Party and the Indemnifying Party shall cooperate fully with each
other with respect to Third Party Claims and shall keep each other fully advised
with respect thereto (including supplying copies of all relevant documentation
promptly as it becomes available);

 
(7)
The Indemnifying Party shall not settle any Third Party Claim or conduct any
related legal or administrative proceeding in a manner which would, in the
opinion of the Indemnified Party, acting reasonably, have a material adverse
impact on the Indemnified Party;

 
(8)
Each of the Company and Purchaser agrees that any payment made under this
Article 8 to the other shall be, and will be treated by them on their Tax
Returns, as an adjustment to the Purchase Price.

 
ARTICLE 9
GENERAL PROVISIONS
 
9.1
Notices

 
(1)
Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be delivered in person, transmitted by facsimile
or email addressed as follows:

 
 
(a)
if to the Purchaser (and the Company after Closing):

 
c/o Gold Bag Inc.
1 Dundas Street West, Suite 2500
Toronto, Ontario  M5G 1Z3


Attention:           Chief Executive Officer
Fax:                      +1 416 204 1939

 
- 30 -

--------------------------------------------------------------------------------

 



With a copy (that shall not constitute notice) to:
 
Heenan Blaikie LLP
333 Bay Street, Suite 2900
Bay Adelaide Centre
Toronto, Ontario  M5H 2T4


Attention:            Corey MacKinnon
Fax.:                      +1 416 360 8425
Email:                     cmackinnon@heenan.ca


 
(b)
if to the Company:

 
8 Sandel Village
Knockylynn Road
Coleraine, Northern Ireland  BT52 1WW


Attention:           Neill Arthur
Fax:                      +61 2 9475 0024
Email:                    neill.arthur@gmail.com


(2)
Any such notice or other communication shall be deemed to have been given and
received on the day on which it was delivered or transmitted (or, if such day is
not a Business Day, on the next following Business Day)

 
(3)
Any Party may at any time change its address for service from time to time by
giving notice to the other Parties in accordance with this Section 9.1.

 
9.2
Further Assurances

 
Each of the Parties shall promptly do, make, execute, deliver, or cause to be
done, made, executed or delivered, all such further acts, documents and things
as the other Parties hereto may reasonably require from time to time after
Closing at the expense of the requesting Party for the purpose of giving effect
to this Agreement and shall use reasonable efforts and take all such steps as
may be reasonably within its power to implement to their full extent the
provisions of this Agreement
 
9.3
Enurement and Assignment

 
This Agreement shall be binding upon and enure to the benefit of the Parties,
their respective heirs, executors, administrators and other legal
representatives and their respective successors and permitted assigns. The
Purchaser may assign its rights under this Agreement in whole or in part to any
other person; provided, however, that any such assignment shall not relieve the
Purchaser from any of its obligations hereunder.
 
9.4
Governing Law

 
This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of Delaware and the laws of the United States
applicable therein. The Parties hereby irrevocably attorn to the exclusive
jurisdiction of the courts of Delaware with respect to any matter arising under
or related to this Agreement or the Transactions.
 

 
- 31 -

--------------------------------------------------------------------------------

 

9.5
Time of Essence

 
Time shall be of the essence of every provision of this Agreement.
 
9.6
Severability

 
Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction shall not affect the validity or
enforceability of any other provision hereof.
 
9.7
Costs

 
Each Party shall be responsible for its own fees, expenses, and other
costs.  The legal fees, expenses and other costs incurred by the Company and the
Shareholders in connection with the negotiation, preparation and execution of
this Agreement and transactions related thereto shall be paid on Closing by the
Company.
 
9.8
Entire Agreement

 
This Agreement, including all Schedules attached hereto, constitutes the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether written or oral, including the Letter of Intent.  There are no
conditions, covenants, agreements, representations, warranties or other
provisions, express or implied, collateral, statutory or otherwise, relating to
the subject matter hereof except as herein provided.  No reliance is placed by
any Party hereto on any warranty, representation, opinion, advice or assertion
of fact made by any Party hereto or its directors, officers, employees or
agents, to any other Party hereto or its directors, officers, employees or
agents, except to the extent that the same has been reduced to writing and
included in this Agreement.
 
9.9
Waiver, Amendment.

 
Except as expressly provided in this Agreement, no amendment or waiver of this
Agreement shall be binding unless executed in writing by the Party to be bound
thereby. No waiver of any provision of this Agreement shall constitute a waiver
of any other provision, nor shall any waiver of any provision of this Agreement
constitute a continuing waiver unless otherwise expressly provided.
 
9.10
Rights Cumulative

 
The rights and remedies of the Parties hereunder are cumulative and not
alternative.
 
9.11
Independent Legal Advice

 
Each Party acknowledges and agrees that it has had a reasonable opportunity to
obtain or has obtained independent legal advice with respect to this Agreement,
that it has read and fully understands the provisions of this Agreement, that
the terms and conditions of this Agreement are reasonable, and that it signing
this Agreement freely, voluntarily and without duress.
 

 
- 32 -

--------------------------------------------------------------------------------

 

9.12
Counterparts

 
This Agreement may be executed in any number of counterparts, each of which
shall constitute an original and all of which taken together shall constitute
one and the same instrument.  Executed counterparts may be delivered originally
or by electronic means.
 


 
[Remainder of this page is left intentionally blank]
 
 
 
 
 
 
 
 
 

 
 
- 33 -

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF the Parties have executed this Agreement as of the date first
written above.
 

   
FOCUS CELTIC GOLD INC.
 
 
By:  /s/ Grant R. White   
Name:  Grant R. White
Title:  CEO
I have the authority to bind the Company
 
   
METALLUM RESOURCES plc
 
 
By:  /s/ Neill Arthur   
Name:  Neill Arthur
Title:  Presiden t
I have the authority to bind the Company
 
   
GOLD BAG INC.
 
 
By:  /s/ Grant R. White   
Name:  Grant R. White
Title:  CEO
I have the authority to bind the Company


 
 
 
 
 
- 34 -

--------------------------------------------------------------------------------